Citation Nr: 1603063	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-33 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand condition, to include median and ulnar neuropathies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for a right hand condition.

In the December 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge seated at a local VA office (Travel Board hearing). The record shows that Veteran was afforded a Travel Board hearing in November 2015, and a transcript of this hearing has been made a part of the record.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). In this regard, while the Veteran's March 2010 claim identified the right hand as being disabled, he has been diagnosed with median and ulnar neuropathies. Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a right hand condition that was caused by an injury sustained during service. In connection with the claim of service connection, the Veteran was afforded a VA examination in August 2010. An addendum to the August 2010 VA medical opinion was obtained in December 2010. For the reasons discussed below, the Board finds these opinions to be insufficient for adjudication purposes, and finds that a new VA examination is required.

The Veteran stated in the November 2015 Travel Board hearing that his right hand condition may have been caused by falls he experienced during his work as a firefighter in the Navy. He also stated that he broke his thumb while in the Navy. While playing basketball for the Navy, he had hand sprains, jams, and cut his wrist on a back board severely enough to require stitches. He stated that he has experiences a very sharp pain when he picks things up, and the pain is worse in the colder months. He also stated that his hand pops constantly. He stated that these symptoms have been continuous since service. The Veteran wears a brace on his right hand to help with his right hand condition, which was prescribed by the VA.

In an April 2010 VA Primary Care note, the Veteran reported that he has experienced cramping of the right hand since his military service following sutures to the right posterior wrist.

The Veteran was afforded a VA examination in August 2010. The August 2010 VA examiner submitted an addendum opinion in December 2010. The examiner opined that the Veteran's right hand condition is less likely than not caused by or a result of injury received while on active duty in the military service. The examiner went on to give the rationale that the Veteran's right hand condition is most likely due to the median and ulnar neuropathies noted on his recent EMG, rather than injuries received during military service. 

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Upon review of the opinion provided by the VA examiner, the Board finds the August 2010 opinion and December 2010 addendum opinion to be inadequate for adjudication purposes. Specifically, the December 2010 addendum opinion states that the Veteran's right hand condition is most likely due to the median and ulnar neuropathies noted on his recent EMG, rather than injuries received during military service, but does not include an opinion as to nature and etiology of the currently diagnosed median and ulnar neuropathies.

In addition, the Veteran stated during a November 2015 Travel Board hearing that his hand was recently x-rayed as part of a routine physical examination at the VA medical center in Austin, Texas. That x-ray is not part of the claims file. The most recent VA medical treatment records in the claims file that address the Veteran's right hand condition are from December 2010. Therefore, the Veteran's VA medical treatment records from December 2010 to the present need to be added to the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the current right hand condition, to include median and ulnar neuropathies. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner. All appropriate tests, studies, and consultation including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right hand conditions, to include median and ulnar neuropathies, began during service or are otherwise etiologically related to active service. 

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding continuous symptoms since service. The VA examiner should also consider and discuss the Veteran's in-service hand injuries as documented in the service treatment records and his lay statements regarding injuries incurred working as a firefighter in the Navy, playing basketball and horseback riding.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.


3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




